Exhibit 10.1


ROCKET FUEL INC.
2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Unless otherwise defined herein, the terms defined in the 2013 Equity Incentive
Plan (the “Plan”) shall have the same defined meanings in this Restricted Stock
Unit Award Agreement, including the Notice of Grant of Restricted Stock Units
(the “Notice of Grant”), the Terms and Conditions of Restricted Stock Unit Grant
(the “Terms & Conditions”), and any appendices and exhibits attached thereto
(all together, the “Award Agreement”).


Name (“Participant”): %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%


Address:
%%ADDRESS_LINE_1%-%
 
%%ADDRESS_LINE_2%-% %%ADDRESS_LINE_3%-%
 
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
 
%%COUNTRY%-%

The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:


Date of Grant
 
%%OPTION_DATE,'MM/DD/YYYY'%-%
 
 
 
Vesting Commencement Date
 
%%VEST_BASE_DATE,'MM/DD/YYYY'%-%
 
 
 
Number of Restricted Stock Units
 
230,000
 
 
 
Vesting Schedule
 
The Restricted Stock Units are eligible to vest only if certain performance
goals, described in detail in Exhibit A, are satisfied. Once eligible to vest,
the Restricted Stock Units will be scheduled to vest in accordance with
additional time-based vesting requirements set forth in Exhibit A. Vesting is
subject to continued status as a Service Provider through the applicable vesting
date.

Vesting Schedule:
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof, including
Exhibit A. Participant has reviewed the Plan and this Award


1
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of this Award Agreement, including Exhibit A hereto. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this Award Agreement. Participant further agrees to notify the Company upon
any change in the residence address indicated below.
PARTICIPANT
 
ROCKET FUEL INC.
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
By
 
 
 
 
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
 
Emmett Randolph Wootton III
Print Name
 
 
Print Name
 
 
 
 
 
 
 
CEO
 
 
 
Title
 
 
 
 
Address:
 
 
 
 
%%ADDRESS_LINE_1%-%
 
%%ADDRESS_LINE_2%-%, %%ADDRESS_LINE_3%-%
 
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
 
%%COUNTRY%-%





2
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------






ROCKET FUEL INC.
2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.    Grant of Restricted Stock Units. The Company hereby grants to the
individual (the “Participant”) named in the Notice of Grant of Restricted Stock
Units of this Award Agreement (the “Notice of Grant”) under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3 or 4,
Participant will have no right to payment of any such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant and
Exhibit A, subject to Participant continuing to be a Service Provider through
each applicable vesting date.
4.    Payment after Vesting.
(a)    General Rule. Subject to Section 8, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this Award Agreement.
(b)    Acceleration.
(i)    Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b) shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A. The prior sentence may be superseded in a future agreement
or amendment to this Award Agreement only by direct and specific reference to
such sentence.




3
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





(ii)    Notwithstanding anything in the Plan or this Award Agreement or any
other agreement (whether entered into before, on or after the Date of Grant), if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to Participant’s death, and if (x) Participant is a
U.S. taxpayer and a “specified employee” within the meaning of Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless Participant dies following his or her
termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to Participant’s estate as soon as practicable following
his or her death.
(c)    Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this Award Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.
5.    Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and Participant will have no further rights thereunder, except as
necessary to accommodate any remaining eligibility to vest in such Restricted
Stock Units pursuant to the Retention Agreement (as defined in Exhibit A
hereto).
6.    Tax Consequences. Participant has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
7.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


4
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------







8.    Tax Obligations
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (a) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Employer or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (b) the Participant’s and, to the
extent required by the Company (or Employer), the Company’s (or Employer’s)
fringe benefit tax liability, if any, associated with the grant, vesting, or
exercise of the Restricted Stock Units or sale of Shares, and (c) any other
Company (or Employer) taxes the responsibility for which the Participant has, or
has agreed to bear, with respect to the Restricted Stock Units (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such settlement and the receipt of any dividends or other
distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result. Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.
(b)    Tax Withholding. When Shares are issued as payment for vested Restricted
Stock Units, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer. If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction.
Pursuant to such procedures as the Administrator may specify from time to time,
the Company and/or Employer shall withhold the minimum amount required to be
withheld for the payment of Tax Obligations. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such Tax Obligations, in whole or in part
(without limitation), if permissible by applicable local law, by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the amount of such Tax Obligations, (c)
withholding the amount of such Tax Obligations from Participant’s wages or other
cash compensation paid to Participant by the company and/or the Employer,
(d) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to such Tax Obligations, or (e) selling a sufficient number
of such Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to


5
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





the amount of the Tax Obligations. To the extent determined appropriate by the
Company in its discretion, it will have the right (but not the obligation) to
satisfy any Tax Obligations by reducing the number of Shares otherwise
deliverable to Participant and, until determined otherwise by the Company, this
will be the method by which such Tax Obligations are satisfied. Further, if
Participant is subject to tax in more than one jurisdiction between the Date of
Grant and a date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges and agrees that the Company and/or the
Employer (and/or former employer, as applicable) may be required to withhold or
account for tax in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of such Tax Obligations hereunder at
the time any applicable Restricted Stock Units otherwise are scheduled to vest
pursuant to Sections 3 or 4, Participant will permanently forfeit such
Restricted Stock Units and any right to receive Shares thereunder and the
Restricted Stock Units will be returned to the Company at no cost to the
Company. Participant acknowledges and agrees that the Company may refuse to
deliver the Shares if such Tax Obligations are not delivered at the time they
are due.
9.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


6
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





12.    Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;
(b)    all decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;
(e)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(f)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(g)    for purposes of the Restricted Stock Units, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Restricted Stock Units under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence);
(h)    unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and


7
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





(i)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
(ii)    Participant acknowledges and agrees that none of the Company, the
Employer or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement; and
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, any Parent
or Subsidiary and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim.
13.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
14.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Employer, the
Company and any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.


8
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
15.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Rocket Fuel
Inc., 350 Marine Parkway, Marina Park Center, Suite 220, Redwood Shores, CA
94065, or at such other address as the Company may hereafter designate in
writing.
16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units awarded under the
Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Agreement. The rights granted both parties
herein are cumulative and shall not constitute a waiver of either party’s right
to assert all other legal remedies available to it under the circumstances.


9
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





18.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Agreement may only
be assigned with the prior written consent of the Company.
19.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Agreement and the Plan, the Company shall
not be required to issue any certificate or certificates for Shares hereunder
prior to the lapse of such reasonable period of time following the date of
vesting of the Restricted Stock Units as the Administrator may establish from
time to time for reasons of administrative convenience.
20.    Language. If Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
21.    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
22.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.


10
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





23.    Governing Law; Severability. This Award Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of California. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Award Agreement shall continue in full force and effect.
24.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Award Agreement (including the exhibits referenced herein), and the
Retention Agreement, constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof, and may not be modified adversely to the Participant’s
interest except by means of a writing signed by the Company and Participant.






11
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------






EXHIBIT A
RESTRICTED STOCK UNIT
VESTING CRITERIA
A.General. The Restricted Stock Units are subject to both performance‑based
requirements and additional service‑based vesting requirements. The Restricted
Stock Units will become eligible to vest only if the performance goals described
below are satisfied, and then will vest only if the additional service‑based
vesting requirements described below are met.
B.Performance-based Vesting Component. Subject to Sections 3 and 4 of the Terms
& Conditions or any acceleration provisions contained in the Plan or in the
Management Retention Agreement entered into by and between the Company and
Participant (the “Retention Agreement”), the actual number of Restricted Stock
Units that will become eligible to vest (the “Eligible RSUs”) will be determined
as follows:
(i)    Tranche 1: Fifty percent (50%) of the Restricted Stock Units (the
“Tranche 1 RSUs”) will become Eligible RSUs upon the first day during the
Performance Period (as defined below) upon which the Tranche 1 Performance
Target has been met, provided that Participant remains a Service Provider
through such Tranche 1 Performance Date. The Restricted Stock Units that become
Eligible RSUs pursuant to this clause (i) are the “Tranche 1 Eligible RSUs”.
(ii)    Tranche 2: Fifty percent (50%) of the Restricted Stock Units (the
“Tranche 2 RSUs”) will become Eligible RSUs upon the first day during the
Performance Period upon which the Tranche 2 Performance Target has been met,
provided that Participant remains a Service Provider through such Tranche 2
Performance Date. The Restricted Stock Units that become Eligible RSUs pursuant
to this clause (ii) are the “Tranche 2 Eligible RSUs”.
C.Definitions. For purposes of this Agreement,
(i)    “Closing Price” means (i) if the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the NASDAQ Global Select Market, the closing sales price for a Share
of such Common Stock as quoted on such exchange or system on the day of
determination, as reported on the primary U.S. stock exchange (e.g., the Nasdaq
Global Select Market) on which the Common Stock is listed.
(ii)    “Performance Period” means the period beginning on the Date of Grant
through and including the third (3rd) anniversary of the Date of Grant.
(iii)    “Performance Target” means, either of the Tranche 1 Performance Target,
Tranche 1 CIC Target, Tranche 2 Performance Target or the Tranche 2 CIC Target,
and collectively, the “Performance Targets”.
(iv)    “Tranche 1 Performance Date” means the first date during the Performance
Period on which the Tranche 1 RSUs become Eligible RSUs.
(v)    “Tranche 2 Performance Date” means the first date during the Performance
Period on which the Tranche 2 RSUs become Eligible RSUs.
(vi)     “Tranche 1 Performance Target” means, during the Performance Period,
the average, trailing, thirty (30) calendar day Closing Price of a Share equals
or exceeds $4.00.


12
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





(vii)    “Tranche 2 Performance Target” means, during the Performance Period,
the average, trailing, thirty (30) calendar day Closing Price of a Share equals
or exceeds $6.00.
D.Performance Target Adjustments. In the event that during the Performance
Period and prior to the achievement of an applicable Performance Target, any
special dividend or other distribution impacting the Company’s capitalization
table (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator may, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under this Award, proportionally adjust the
applicable Performance Target (with any fraction of a cent as a result of such
adjustment rounded up to the nearest whole cent).
E.Service‑based Vesting Component. In addition to meeting the performance‑based
requirements described in Section B above, the Restricted Stock Units are
subject to service‑based vesting requirements that apply if and when the
Restricted Stock Units become Eligible RSUs: Subject to Sections 3 and 4 of the
Terms & Conditions or any acceleration provisions contained in the Plan or in
the Retention Agreement:
(i)    Tranche 1 Eligible RSUs shall vest on the eighteen (18)-month anniversary
of the Tranche 1 Performance Date, subject to Participant continuing to be a
Service Provider through such date; and
(ii)    Tranche 2 Eligible RSUs shall vest on the eighteen (18)-month
anniversary of the Tranche 2 Performance Date, subject to Participant continuing
to be a Service Provider through such date.
F.Effect of a Change in Control.
(i)    Notwithstanding the foregoing, if a Change in Control occurs during the
Performance Period but prior to the achievement of the Tranche 1 Performance
Target or Tranche 2 Performance Target, as applicable, then immediately prior
to, and conditioned upon, the consummation of a Change in Control (x) with a
transaction price per Share equal to or in excess of $4.00 (the “Tranche 1 CIC
Target”), the Tranche 1 RSUs will become Eligible RSUs, or (y) with a
transaction price per Share equal to or in excess of $6.00 (the “Tranche 2 CIC
Target”), the Tranche 2 RSUs will become Eligible RSUs, in each case of (x) and
(y), provided that either (a) Participant remains a Service Provider as of
immediately prior to such Change in Control or (b) Participant experiences a
termination described in the first paragraph of Section 2.1 of the Retention
Agreement. The determination of the transaction price per Share will be
determined in the good faith of the Administrator).
(ii)    With respect to the Restricted Stock Units granted under this Award
only, Section 2.1.3 of the Retention Agreement is amended as provided in this
Section E(ii), and the Retention Agreement otherwise remains in full force and
effect: The first three (3) sentences of Section 2.1.3 of the Retention
Agreement shall be deleted and replaced in full with the following: “With
respect to the circumstances described in Section 2.1(i), (ii) or (iii), 100% of
any then-outstanding “Eligible RSUs” (as defined in the Restricted Stock Unit
Award Agreement dated [DATE OF GRANT] between you and the Company) shall
immediately accelerate vesting.” For purposes of clarification, this Award
Agreement does not amend the Retention Agreement with respect to any award other
than the Award of Restricted Stock Units granted hereunder.


13
%%OPTION_NUMBER%-%



--------------------------------------------------------------------------------





(iii)    If a Change in Control occurs during the Performance Period but prior
to the achievement of the Tranche 1 Performance Target or Tranche 2 Performance
Target, as applicable, and the Restricted Stock Units are not assumed or
substituted for (as described in Section 14 of the Plan) in the Change in
Control, and (x) the Tranche 1 CIC Target is not met in such Change in Control,
then notwithstanding anything in Section 14(c) of the Plan to the contrary, any
then-outstanding Tranche 1 RSUs shall terminate immediately prior to the Change
in Control, and (y) the Tranche 2 CIC Target is not met in such Change in
Control, then notwithstanding anything in Section 14(c) of the Plan to the
contrary, any then-outstanding Tranche 2 RSUs shall terminate immediately prior
to the Change in Control, in each case without ever having become Eligible RSUs
or otherwise becoming eligible to vest.
(iv)    If a Change in Control occurs while Participant remains a Service
Provider and any then-outstanding Eligible RSUs are not assumed or substituted
for (as described in Section 14 of the Plan) in the Change in Control, then
notwithstanding anything in Section 14(c) of the Plan to the contrary, 100% of
the then-outstanding Eligible RSUs shall immediately accelerate vesting
effective as of immediately prior to, and conditioned upon, the consummation of
the Change in Control.
G.Forfeiture of Restricted Stock Units. In the event Participant ceases to be a
Service Provider for any or no reason before Participant vests in the Restricted
Stock Units, the Restricted Stock Units and Participant’s right to acquire any
Shares hereunder will immediately terminate, except as necessary to accommodate
any remaining eligibility to vest in such Restricted Stock Units pursuant to the
Retention Agreement as amended hereby. Further, any Restricted Stock Units which
have not vested during the Performance Period, and Participant’s rights to
acquire any Shares under such Restricted Stock Units, will immediately terminate
and be forfeited upon the expiration of the Performance Period.




14
%%OPTION_NUMBER%-%

